On Application por Rehearing.
Poché, J.
Counsel for the surety complain that, in construing their rule to set aside the judgment nisi, forfeiting the appearance bond furnished by the accused, this Court entirely misunderstood the true meaning and purport of their pleadings, and they disclaim any intention on the part'/of the surety to thereby deny his signature to the bond which he had signed, his only purpose being to deny any liability on the bond which the court was proceeding to forfeit, for reasons therein set forth.
The language of the rule is very vague and quite inartistic, rendering a proper construction of the same an embarrassing problem. We are, therefore, disposed to accept the construction given to the document by the counsel themselves, and we shall now consider the merits of the points presented in their application for a rehearing, as well as the contention argued in the original brief.
1. Their first point rests on the contention that the forfeiture of the bond was predicated on an indictment, and not on the original bond, and on the denial of the existence of any charge in any court against said Hendricks, and for whose appearance the mover was bound. The bond executed by the surety was conditioned to secure the appearance *724of Hendricks, the principal, at the next jury term of the court, “ and there remain from day to day and term to term,” etc.
This language certainly contemplated his appearance after an indictment had been found against him, or otherwise the whole proceeding would have been worse than a judicial farce. And his failure to appear when called to answer to the indictment was a breach of the essential condition of the bond, for which a forfeiture was legally warranted. The denial of the existence of any charge against Hendricks is presumably intended to refer to the fact that the affidavit before the magistrate was directed against “ James Henry,'1'1 and not James Hendricks, showing nothing more than a misnomer, which could be corrected with the consent of the accused, and that consent is proved by the execution of the bond by both principal and surety, with special reference to the charge as originally made against James Henry. Hence, they are now both estopped from taking any advantage from the misnomer as above stated. The bond before the Court had been executed by James Hendricks, the indictment found by the grand jury was against Jemes Hendricks, and the forfeiture flowed from the non-appearance of Jamies Hendricks, and as he bound himself, so will the surety be bound.
2. In view of the condition of the bond, as above quoted, the objection that it was not forfeited at the term at which the accused was bound to answer, but at a subsequent term, is too trivial for consideration.
3. It is also contended that the bond was not ordered or accepted by the justice of the peace, and that the sheriff accepted the bond without a written order from the magistrate. The minutes of the justice of the peace court show that the bond was ordered and the amount thereof fixed by the magistrate. And his testimony and that of the sheriff both show that the latter was authorized by the justice of the peace to accept ihe bond. A verbal order to that effect was sufficient, and no authority can be invoked to show that a written order would be necessary to legalize such a bond. But as several of these objections involve only alleged irregularities, the surety is estopped from urging them by the fact, as shown by the sheriff’s returns and also by the minutes of the magistrate’s court, that the accused was in actual custody when the bond was executed, and that he was thereby released. Having reaped the advantages and realized the object of the bond, the parties cannot be allowed to avoid its effect or be heard to gainsay the regularity of the proceeding. State vs. Mosley, 13 Ann. *725299: State vs. Badon, 14 Ann. 783; State vs. Canady, 16 Ann. 141; State vs. Nicol, 30 Ann. 628.
We, hence, conclnde that the objections which go to the substance of the bond are not sustained by the record, and that the complaints tonching alleged irregularities are met by an effective estoppel.
These considerations lead us to the same judgment heretofore rendered by us.
It is, therefore, ordered that our previous decree remain undisturbed.
Rehearing refused.